Citation Nr: 1217715	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by shoulder pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active duty from August 1980 to August 1984 and served as a member of the active guard-reserve (AGR) from August 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before a Decision Review Officer at the RO in July 2008 and before the undersigned Veterans Law Judge via videoconference in May 2010.  Transcripts of his hearings have been associated with the record.


REMAND

The Veteran's case was previously before the Board in January 2011 at which time it rendered a decision denying the Veteran's claim for service connection for a disability manifested by shoulder pain.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's January 2011 decision as it pertained to this particular issue and remanded it to the Board for further action.

In the JMPR, the parties agreed that the Board erred in determining that the medical opinion from the Veteran's private rheumatologist was speculative because it used the word "probably."  They agreed that the word "probably," as it is defined in Merriam-Webster's dictionary, is not a speculative term.  The parties consequently agreed that remand was warranted for the Board to reconsider the probative value it placed upon the nexus opinion of the private rheumatologist.  

The Board notes that, in a May 2010 report, the Veteran's private rheumatologist's impression was that the Veteran's description was consistent with bilateral partial rotator cuff tears that were likely to have been exacerbated by the heavy lifting the Veteran had to do repetitively.  She stated the Veteran was better since a corticosteroid injection into the left shoulder and left elbow, and since his repetitive motion with heavy lifting has been decreased.  She further stated that she agreed with the Veteran that heavy lifting and repetitive motion probably were the cause of his shoulder tendonitis and partial rotator cuff tear symptoms and exacerbated his arthritis.  Her impression and opinion were based upon the Veteran's report that "[h]e was doing a lot of heavy lifting and he had a quite a bit of pain in his shoulders and tenderness and pain in his elbows."  

The Board notes that there is nothing in the rheumatologist's report to indicate the timeframe during which the Veteran engaged in "heavy lifting and repetitive motion."  Neither the history given by the Veteran nor the physician's statements indicate that such activity was conducted during active duty service or as a member of the active-guard reserve.  In fact, it was specifically noted that he was no longer in as "nearly as strenuous a position with respect to the amount of manual labor he has to do and this has been the biggest factor with respect to the improvement in his pain."  The context in which this statement was made, particularly with respect to the then-recent attempts to alleviate pain, suggest that the Veteran had been engaged in strenuous labor until not long before the May 2010 evaluation.  Furthermore, a review of the rheumatologist's earlier treatment records do not show any notation of a report of heavy lifting and repetitive motion in service.  In short, it is not clear when this heavy activity occurred, which was thought to have probably led to or exacerbated shoulder disability.  

The record also reveals that the Veteran had previously reported at a VA examination conducted in April 2005 that he developed right shoulder pain around 2000 following repetitive activities (pulling heavy weight and pushing objects overhead).  That examiner, however, failed to find sufficient evidence to establish a diagnosis of any disorder causing the Veteran's complaints.  The same conclusion was reached by the examiner who conducted a VA examination in May 2006.  It was only in the last VA examination conducted in March 2009 that a diagnosis of impingement in both shoulders was made, suggesting that no disability was evident until several years after the Veteran left his AGR tour.  The examiner, however, opined that it was less likely than not that the Veteran's shoulder symptoms were related to his military service.  The absence of any treatment during military service was noted as a reason.  

The March 2009 VA examiner's medical opinion is not sufficient for rating purposes as it appears not to have accounted for the Veteran's lay statement of an onset of symptoms in service.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized that lay evidence is potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Furthermore, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on a veteran's report of a relevant in-service disease, injury or event and, instead, relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion.  A veteran is, however, competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Without further explanation from the examiner as to why he disregarded the Veteran's lay statements, the medical opinion is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that there remains a question of what, if any, current disorder the Veteran may have that causes his current complaints of shoulder pain.  Some records seem to indicate arthritis; however, all pertinent x-rays of record are negative for arthritic changes.  In addition, the private rheumatologist did not provide a definite diagnosis but rather stated that the Veteran's description is consistent with partial rotator cuff tears.  She also stated that further study by magnetic resonance imaging (MRI) was needed to confirm that diagnosis as x-rays would not show this.  Finally, the March 2009 VA examiner diagnosed the Veteran with impingement in the shoulders but it is unclear from the examination upon what findings such a diagnosis was made.  Consequently, the Board finds that remand is necessary for a new VA examination to clarify the Veteran's diagnosis(es) and to obtain an adequate medical nexus opinion as to whether any current disorder of the shoulders is related to the Veteran's active duty service or AGR tour.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources of treatment for either shoulder since his separation from his AGR tour in 2006.  Records from each source identified should be sought, especially any records created since the case was last before the Board in January 2011.  (Consent for release of records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for an examination of his shoulders.  (The claims file must be provided to and reviewed by the examiner.)

All necessary diagnostic tests and/or studies should be accomplished with a view toward determining the exact nature of each shoulder problem the Veteran experiences.  The examiner should elicit from the Veteran a detailed history of his symptoms, as well as his occupations (including a description of his duties) during and after military service.  After reviewing the claims file and examining the Veteran, the examiner should provide a diagnosis of any current disorder(s) causing the Veteran's complaints of shoulder pain (whether unilateral or bilateral).  For each disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each disorder is related to the Veteran's military service, especially whether it is due to repetitive activities such as pulling heavy weights and pushing objects overhead as an Air Transportation Craftsman.  It should be specifically noted whether such activities were required of the Veteran at the rank he held as a member of the active-guard reserve.

A complete explanation should be given for all conclusions and opinions expressed.  In providing an opinion, the examiner must address the Veteran's statements, if any, as to an onset of symptoms in service and/or a continuity of symptoms since his discharge from service.  The examiner should be advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  (The absence of evidence of treatment for shoulder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)  If the examiner rejects the Veteran's report of in-service onset or continuity of symptoms since service, the examiner must provide the reason(s) for doing so.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The originating agency should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The originating agency should ensure that the examiner's report complies with this remand.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought is not granted, a Supplemental Statement of the Case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

